Citation Nr: 0207449	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  98-00 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbar strain with degenerative joint disease and 
degenerative disc disease, currently rated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1965 to June 
1967.  His service records show that he served in Vietnam and 
that his military decorations include the Combat Infantryman 
Badge and the Bronze Star Medal with "V" device to denote 
valor in combat.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in January 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied a rating in 
excess of 40 percent for lumbar strain.  The Board remanded 
this case to the RO in September 2000 for further 
development, to include a VA examination.  The veteran was 
afforded a VA compensation examination of the spine in July 
2001, and the case was returned to the Board. 

The Board notes that in October 2001 the veteran submitted a 
VA Form 9 on which he wrote, "I wish to appeal all issues," 
but did not specify any issues.  In light of the fact that in 
September 2001 the RO had sent the veteran a supplemental 
statement of the case addressing the issue of increased 
rating of lumbar strain (the issue addressed in this Board 
decision), and in October 2001 the RO sent the veteran notice 
of a rating decision granting service connection for 
degenerative disc disease of the cervical spine and 
assignment of an initial rating of 40 percent, it is unclear 
whether the veteran is attempting to appeal the initial 
rating assignment and/or effective date for the cervical 
spine disability.  If the veteran's intent is to appeal the 
initial rating and/or effective date for cervical spine 
disability, he and his representative should clarify such 
intent in writing before the expiration of the one year 
period following notice of the October 2001 rating decision.  
See 38 C.F.R. §§ 20.201 (2001) (notice of disagreement must 
be in writing, express dissatisfaction or disagreement with 
an adjudicative determination, and a desire to contest the 
result; specific determinations with which the claimant 
disagrees must be identified).  If the September 2001 VA Form 
9 was to address the increased rating issue for lumbar spine 
disability currently on appeal to the Board, as that issue 
had already been perfected with a substantive appeal, and has 
been addressed in this Board decision, no further action by 
the veteran would be necessary. 

In a March 2002 rating decision, the RO granted a total 
disability rating for compensation purposes based on 
individual unemployability.


FINDINGS OF FACT

1.  All evidence necessary to decide the increased rating 
claim on appeal has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the increased 
rating claim addressed in this decision, obtained all 
relevant evidence designated by the veteran, and provided him 
VA medical examinations in order to assist him in 
substantiating his claim for VA compensation benefits.

2.  The veteran's service-connected lumbar spine disability 
is manifested by severe degenerative joint disease and severe 
lumbosacral strain, with severe limitation of motion of the 
lumbar spine, including marked limitation of forward bending 
in the standing position, and narrowing or irregularity of 
joint space, with abnormal mobility on forced motion; and 
severe degenerative disc disease, productive of disability 
analogous to recurring attacks of not more than severe 
intervertebral disc syndrome with intermittent relief; his 
lumbar spine disability is not manifested by persistent 
symptoms compatible with sciatic neuropathy or pronounced 
disability with little intermittent relief.   


CONCLUSION OF LAW

The criteria for a disability rating greater than 40 percent, 
for lumbar strain with degenerative joint disease and 
degenerative disc disease, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5292, 5293, 5295 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish an 
increased rating for service-connected lumbar strain.  The 
Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence which might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence which 
has not been obtained.  The appellant was afforded a personal 
hearing before the RO in April 1998.   

The Board remanded this issue to the RO in September 2000 for 
further development, primarily a VA compensation examination.  
The veteran was afforded a VA compensation examination in 
July 2001.  In a brief dated in March 2002, the veteran's 
representative indicated satisfaction with the RO's 
fulfillment of the Board's remand instructions.  Accordingly, 
no further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  

Disability ratings are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All 
potentially applicable regulations must be applied, including 
38 C.F.R. §§ 4.1, 4.2, and 4.10, which require that the 
entire recorded history be reviewed with an emphasis on the 
effects of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Not all disabilities will show all 
the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21 (2001).  The higher of two 
ratings will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59. 

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5292, a maximum schedular rating of 40 
percent is assigned when limitation of motion of the lumbar 
spine is severe.  38 C.F.R. § 4.71a. 

Diagnostic Code 5295 provides a maximum 40 percent rating for 
severe lumbosacral strain, manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, a 
marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a. 

Diagnostic Code 5293 provides that for severe intervertebral 
disc syndrome, with recurrent attacks, and intermittent 
relief, a 40 percent rating is warranted.  For pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, a 60 percent rating is 
warranted.  38 C.F.R. § 4.71a.  

Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  Therefore, pursuant to Johnson v. Brown, 9 
Vet. App. 7 (1996), 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this diagnostic code.  When a 
veteran has received less than the maximum evaluation under 
Diagnostic Code 5293 based upon symptomatology which includes 
limitation of motion, consideration must be given to the 
extent of the disability under 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another diagnostic code pertaining to limitation of 
motion.  VAOPGCPREC 36-97.   

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath, 
1 Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected lumbar spine with 
degenerative joint disease and degenerative disc disease.  
The Board has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue, as this is a claim for increased 
rating.  The present disability level is the primary concern, 
so that past medical reports do not take precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The evidence in this case reflects that during service the 
veteran received treatment for low back strain sustained 
during active duty.  He was subsequently diagnosed after 
service with lumbar strain on VA examination in March 1970 
and was granted service connection for the same in a March 
1970 RO decision.  Initially, he was assigned a 10 percent 
rating for the low back disability under Diagnostic Code 
5295.

In an April 1994 RO rating decision, the veteran was granted 
an increased rating, to 40 percent, for lumbar strain on the 
basis of severe limitation of motion and pain on motion.  In 
January 1994, the veteran complained of constant low back 
pain with pain radiating down the left leg, numbness, and 
loss of strength, and was noted to have a very stiff gait, 
difficulty with toe-heel walk, and splinting of the lumbar 
spine with any movement.  The April 1994 rating decision 
considered a private medical report, dated in January 1994, 
from Baptist Health Care Center, which showed pain radiating 
from his low back down into his left lower extremity but with 
normal findings on nerve conduction velocity testing.  

In October 1996, the veteran submitted a claim for increased 
rating (in excess of 40 percent) for service-connected lumbar 
strain.  Through his representatives, the veteran contends 
that a 60 percent rating is warranted under the provisions of 
Diagnostic Code 5293 because he experiences persistent 
symptoms compatible with sciatic neuropathy, and other 
neurological findings of the lumbar spine, with little 
intermittent relief.  In support of his claim for increased 
rating, the veteran appeared for VA medical examinations, 
submitted VA and private medical records, a lay witness 
statement from his wife dated in April 1998, and personal 
hearing testimony before the RO in April 1998. 

The report of the November 1996 VA compensation examination 
shows that the veteran's complaints included lumbar pain and 
limitation of motion, with a toothache-like sensation in his 
left lower extremity and instability of this limb.  He 
reported that he was unable to sit or stand for extended 
periods of time.  On objective examination, he walked in a 
forward-flexed position.  There was no fixed deformity of his 
lumbar spine and his back musculature was nontender.  On 
range of motion study, he was able to force himself to 
forward flex to 70 degrees, though he began to experience 
back pain at 30 degrees of forward flexion.  He could 
backward extend to 5 degrees with pain.  The examiner 
characterized his right and left lateral flexion and rotation 
as normal.  The veteran experienced no pain on straight leg 
raising and his motor and sensory status was intact.  He 
denied having any neuropathic symptoms manifested by bowel 
and bladder incontinence.  X-rays revealed degenerative 
spondylitic changes of his lumbar spine with marked narrowing 
of the disc spaces at L4-L5 and the presence of a vacuum 
phenomenon, consistent with chronic disc degeneration 
changes.  Computed tomography (CT) scan of the lumbar spine 
revealed evidence of lumbar facet arthropathy throughout the 
spine with no evidence of spinal stenosis.  The diagnoses 
were low back strain and degenerative disc disease of the 
lumbar spine.

At the personal hearing at the RO in April 1998, the veteran 
testified in relevant part as follows: he could not sit in 
any position for longer than 45 minutes; standing caused pain 
in the low back and left leg; his low back pain started after 
walking a short distance, then increased to a sharp pain with 
exercise or activity, and radiated down his left leg; this 
occurred daily; he experienced numbness and tingling and 
weakness in the left leg; he had fallen a couple of times due 
to his leg going out; and the pain was "very intense" and 
"not intermittent anymore," but was there in different 
degrees at all times. 

VA medical records dated from 1995 to 1999 show that the 
veteran was treated on several occasions during this period 
for his low back complaints.  In April 1998, the veteran 
reported a steady dull aching low back pain which radiated to 
the left leg and down to the left foot, and occasional giving 
out of the left leg when going down stairs, diagnosed as L5 
spondylosis and myofascial pain syndrome. 

In May 1998, the veteran complained of worsened chronic low 
back pain with radiation to the heel in the past few weeks.  
The report of a May 1998 VA neurological examination shows 
that the veteran was diagnosed with chronic low back pain, 
and that he displayed paravertebral muscle spasm and 
tenderness on palpation, especially on the left side.  He was 
intact on sensory examination except for a decrease to light 
touch sensation on his left lower extremity.

The report of a June 1998 MRI study of the veteran's lumbar 
spine revealed the presence of severe degenerative arthritis, 
degenerative changes, and degenerative disc disease from the 
L1 to the L4 vertebrae, with posterior osteophytes and disc 
bulges at these levels, but without evidence of disc 
herniation.  The impression was multilevel canal stenosis 
secondary to osteophytes and bulging discs from L1 to L5 with 
no disc herniation.

The report of a July 1998 neurosurgery consultation shows 
that the veteran was diagnosed with spinal stenosis of his 
lumbar spine and complained of paresthesia and weakness of 
his lower extremity.  December 1998 and April 1999 VA 
outpatient treatment entries reflect the veteran's reports of 
constant low back pain that varied in intensity or degree, 
with complaints of numbness and tingling in the left lower 
extremity in April 1999.

A May 2000 physical therapy consultation reflects a history 
of chronic but intermittent back pain, the left lower 
extremity giving out, and numbness.  Range of motion of the 
lumbar spine was within full limits but painful with flexion 
and bilateral side bending.  Range of motion of the left 
lower extremity was within full limits on bilateral straight 
leg raise, and lower extremity manual muscle testing was 5/5.  
There was tenderness to palpation of the lumbar paraspinals, 
right greater than the left.  

An April 2001 lay statement from the veteran's wife reflects 
that the veteran has pain and stiffness. 

At a VA spine examination in July 2001, the veteran reported 
a history of low back pain, including with standing, and an 
inability to sit or stand for prolonged periods, and reported 
that his symptoms improved with lying down and changing 
position frequently.  The examiner noted that it was likely 
that the veteran had degenerative disc disease, if not 
herniated nucleus pulposus, at service discharge, as 
references in the military medical record suggested radicular 
symptoms.  It was also noted that the medical records 
indicated degenerative disc disease without cord compression 
in 1996, and severe degenerative osteoarthritis and 
degenerative disc disease from L1 to L4, with posterior 
osteophytes and disc bulges without disc herniation.  Ranges 
of motion of the lumbar spine were recorded as follows: 
forward flexion less than 40 degrees, extension to neutral 
and 10 degrees past neutral, decrease in  lateral bending to 
the left with approximately 20 degrees, markedly limited 
rotation bilaterally of 10 degrees; and inability to heel 
walk due to back pain.  The relevant assessment was severe 
lumbar degenerative disc disease, with decreased range of 
motion of the lumbar spine.  The examiner indicated that the 
lumbar spine was "markedly affected" and dated clearly to 
the patient's military service.  It was also noted that the 
lumbar spine degenerative disc disease and degenerative joint 
disease were likely related to events in the military.

As medical opinion evidence has related the veteran's 
degenerative disc disease to military service, this aspect of 
the veteran's lumbar spine disability is being evaluated as a 
manifestation of the service-connected disorder.  In this 
case, the veteran's subjective complaints include constant 
low back pain, including pain which radiates down the left 
leg, muscle spasms, numbness of the left leg, and low back 
pain that worsens with prolonged standing, sitting, walking, 
driving, and physical activity, especially lifting.  The 
veteran also testified that he used pain medication for the 
low back.  Objectively, the veteran's lumbar spine disability 
includes severe lumbosacral strain, degenerative joint 
disease, and degenerative disc disease.  There is severe 
limitation of motion of the lumbar spine limited by pain on 
motion, tenderness, and muscle spasm, including marked 
limitation of forward bending in the standing position (due 
to painful motion), loss of lateral motion (due to painful 
motion) with osteoarthritic changes.  There is also narrowing 
or irregularity of joint space of the lumbar spine, with 
abnormal mobility on forced motion.  

Considering the evidence of record, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating (in excess of 40 percent) for the veteran's 
service-connected lumbar strain with degenerative joint 
disease and degenerative disc disease.  As the veteran's low 
back disability encompasses degenerative joint disease 
established by X-ray findings, the Board has considered the 
possibility of an increased rating on the basis of limited 
motion, including due to painful motion, including due to 
arthritis of the lumbar spine.  Diagnostic Code 5003 provides 
that a rating for arthritis will be based on limitation of 
function of the joint affected, which in this case is the 
lumbar spine.  Diagnostic Code 5295, which encompasses 
limitation of motion of the lumbar spine, however, provides a 
maximum 40 percent rating for severe lumbosacral strain; 
therefore, an increased rating is not possible under 
Diagnostic Code 5295.  38 C.F.R. § 4.71a.  Likewise, while 
Diagnostic Code 5292 provides a rating based on limitation of 
motion of the lumbar spine so as to be potentially 
applicable, 40 percent is the maximum schedular rating 
provided, so that a higher rating is not possible under 
Diagnostic Code 5292.  38 C.F.R. § 4.71a.  

With regard to whether an increased rating is warranted under 
Diagnostic Code 5293, the Board finds that a rating under 
Diagnostic Code 5293 would be appropriate as the veteran has 
been diagnosed with severe degenerative disc disease.  After 
a review of the evidence, however, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating (in excess of 40 percent) for the veteran's 
service-connected lumbar strain with degenerative joint 
disease and degenerative disc disease under Diagnostic Code 
5293.  The veteran's service-connected lumbar strain, with 
degenerative joint disease and degenerative disc disease, is 
productive of disability analogous to recurring attacks of 
not more than "severe" intervertebral disc syndrome, 
including with intermittent relief.  For example, at the July 
2001 VA spine examination, the veteran reported that his 
symptoms improved with lying down and changing positions.  
The May 2000 physical therapy consultation reflects a history 
of intermittent back pain.  On other occasions, the veteran 
reported that his back pain was continuous or "constant," 
but also reported that the back pain varied in intensity or 
degree.  At the April 1998 personal hearing, the veteran 
testified that his low back pain increased to a sharp 
radiating pain with exercise or activity.  While he testified 
that the low back pain was not intermittent, he also 
testified that the pain was present to different degrees.  
During VA treatment, the veteran described the low back pain 
as a steady dull aching pain, which manifested in occasional 
giving out of the left leg.  In April 1996, the veteran's 
complaints included a toothache-like sensation in his left 
lower extremity.  The Board finds that the veteran's symptoms 
and manifestations are encompassed by a 40 percent rating 
under Diagnostic Code 5293 for severe intervertebral disc 
syndrome.  38 C.F.R. § 4.71a. 

The evidence reflects that the veteran's service-connected 
low back disability, which includes severe degenerative disc 
disease, does not demonstrate pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy, or only little intermittent relief, as 
contemplated by a 60 percent rating under Diagnostic Code 
5293.  38 C.F.R. § 4.71a.  While the veteran's lumbar spine 
disability, including severe degenerative disc disease, 
manifests neurologic symptoms, those symptoms manifested 
which are compatible with sciatic neuropathy are not 
pronounced or "persistent."  For example, a May 1998 
sensory examination revealed only a decrease to light touch 
sensation on the left lower extremity.  The evidence reflects 
that the veteran has disc bulging but no disc herniation.  
Previously, in April 1996, the veteran was found to have 
intact motor and sensory status.  Further, while the veteran 
has consistently described his back pain as "constant," the 
incapacitating effect of which the Board has fully 
considered, as the analysis above reflects, the evidence does 
not demonstrate only little intermittent relief.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating greater 
than 40 percent for lumbar strain with degenerative joint 
disease and degenerative disc disease.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5292, 5293, 5295; 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

The Board has considered all potentially applicable 
diagnostic codes to determine whether a rating under any 
other code would result in a higher rating, but finds that a 
rating in excess of 40 percent is not warranted under any 
other diagnostic code.  With regard to whether an increased 
rating is warranted under Diagnostic Code 5289, the Board 
finds that a rating in excess of 40 percent is not warranted 
because the veteran's lumbar spine disability is not 
manifested by ankylosis (spinal fusion) of the lumbar spine.  
38 C.F.R. § 4.71a.  Although the veteran has severe 
limitation of motion of the lumbar spine, the veteran has 
some motion of the lumbar spine, even though severely limited 
by pain to 30 degrees of forward flexion, limited extension, 
20 degrees of lateral bending to the left, and bilateral 
rotation of 10 degrees. 

Distinct from the lumbar spine disability under review, in an 
October 2001 rating decision, service connection was 
established for a separate cervical spine disability 
(degenerative disc disease of the cervical spine), initially 
rated as 40 percent disabling.  The Board may not consider 
the veteran's complaints of neck pain or cervical spine 
disability in determining the rating assignment for his 
service-connected lumbar spine disability.  See 38 C.F.R. 
§ 4.14 ("the evaluation of the same manifestation under 
different diagnoses [is] to be avoided").  38 C.F.R. § 4.14. 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected lumbar strain, with 
degenerative joint disease and degenerative disc disease, has 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating lumbar spine disability for any period 
during the pendency of the claim.  The veteran has been 
awarded a total rating based on individual unemployability 
due to service-connected disabilities.  The total disability 
rating, however, is based on impairment from all of the 
veteran's service-connected disabilities, including the 
significantly impairing disabilities of degenerative disc 
disease of the cervical spine, rated 40 percent disabling, 
and post-traumatic stress disorder, rated 30 percent 
disabling.  The schedular rating criteria encompass the 
veteran's low back symptomatology of limited motion, 
including due to painful motion, weakness, and stiffness, as 
well as specific neurological manifestations associated with 
intervertebral disc syndrome.  The disability picture does 
not demonstrate any significant symptomatology associated 
with the lumbar spine that is not contemplated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5293, and 
5295.  Under these circumstances, in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
increased rating issue on appeal.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§ 3.102. 


ORDER

An appeal for a rating in excess of 40 percent for service-
connected lumbar strain, with degenerative joint disease and 
degenerative disc disease, is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

